IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                             :   No. 2719 Disciplinary Docket No. 3
                                             :
BERT THEODORE LUNDBERG                       :   Board File No. C1-20-263
                                             :
                                             :   (Supreme Court of New Jersey, D-102
                                             :   September Term 2019)
                                             :
                                             :   Attorney Registration No. 72357
                                             :
                                             :   (Out of State)



                                            ORDER


PER CURIAM
       AND NOW, this 26th day of June, 2020, having failed to respond to a Notice and

Order directing him to provide reasons against the imposition of reciprocal discipline, Bert

Theodore Lundberg is disbarred in the Commonwealth of Pennsylvania. He shall comply

with all the provisions of Pa.R.D.E. 217.